 UNDERWOOD CORPORATION25In view of the foregoing factors, particularly the integration ofplant functions and the history of bargaining on a multiplant basis,we find that Armorcast is an extension of the Birdsboro operationsand that, therefore, a unit restricted to the Armorcast plant is notappropriate for the purposes of collective bargaining within the mean-ing of Section 9 (b) of the Act 5 Accordingly, we shall dismiss thepetition.°OrderIT IS HEREBY ORDERED that the petition filed in this case be, and ithereby is, dismissed.Hawthorne-Mellody Farms Dairy of Wisconsin,Inc.,99,NLRB 212; cf.Delta TankManufacturing Company, Incorporated(Shell Division),1010 NLRB 364.9 The Petitioner expressly declined to represent the employees on a multiplant basis.UNDERWOOD CORPORATION, PETITIONERandLOCAL UNION No. 24092,OFFICE MACHINE REPAIRMEN, A. F. OF L.UNDERWOOD CORPORATIONandVINCENTJ.HALM, ET AL., PETITIONERandLOCAL UNIONNo.24092,OFFICEMACHINE REPAIRMEN,A. F.OFL.Cases Nos. 18-RM 112 and 18-RD-74.October 21,1952Decision,Order,and Direction of ElectionUpon separate petitions duly filed under Section 9 (c) of theNational Labor Relations Act, a consolidated hearing was held beforeHarry Irwig, hearing officer.The hearing officer's rulings made atthe hearing are free from prejudicial error and are hereby affirmed.,Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthese cases to a three-member panel [Members Houston, Styles, andPeterson].Upon the entire record in these cases, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe Act.2.The Petitioner in Case No. 18-RD-74, employees of the Em-ployer, assert that the Union, a labor organization which was certifiedin February 1947 as the bargaining representative of certain em-ployees of the Employer, is no longer the bargaining representativeof these employees, as defined in Section 9 (a) of the Act.I The hearingofficer referred to the Board the Petitioners'motions to amend their re-spective petitions to include alternative unit descriptionsand the Union'smotion to dismissthe Employer's petition.The Petitioners'motions to amend their petitions are herebygranted.For the reasons stated in paragraph4,infra,the Union's motion to dismiss ishereby denied.101 NLRB No. 4. 26DECISIONSOF NATIONALLABOR RELATIONS BOARD3.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section 9(c) (1) and Section 2 (6) and (7) of the Act.24.The appropriate unit :On February 6, 1947, following a consent election, the Union wascertified by the Regional Director as the exclusive bargaining repre-sentative of the mechanical service employees employed at the Em-ployer'sMinneapolis and St. Paul, Minnesota, branch offices.TheEmployer and the Union thereafter entered intoa seriesof collectivebargaining agreements covering the employees in this unit, the mostrecent of which expired on April 30, 1952. In March 1952, however,following the Union's requests to negotiate a new contract, the Em-ployer refused to recognize the Union as the collectivebargainingrepresentative of these employees pendingBoard determination ofthe appropriate unit and certification of the Union as therepresenta-tive of the employees in such a unit.The Employer, the Petitioner in Case No. 18-RM-112, seeks anelection intwo separate units composed of the mechanicalserviceemployees employed at its Minneapolis and St. Paul branches,respec-tively.At the hearing, however, the Employer moved to amend itspetition to include, as an alternative unit description, in the eventthat the Board finds two separate units inappropriate, a single unitcomposed of mechanical service employees employed at both thesebranch offices.The Petitionerin case No.18-RD-74 requests anelection in the unit for which the Union was certified in 1947, that is,one composed of employees in both the Minneapolis and St. Pauloffices.Like the Employer, however, it moved, at the hearing, toamend itspetition to include,as analternativeunit description, onelimited tomechanicalservice employees employed at the St. Paulbranch.The Union, which contends that onlyan over-all unit of em-ployees employed at both branches is appropriate, moved todismissthe Employer's petition on the ground that the unit set forththerein isinappropriate.In view of the fact that the Employer has amended itspetition to include,as analternative unit description, the over-all unitof employees which the Union claims to represent and which we findto be appropriate, the Union's motion to dismiss is denied.3The Employer, which is engaged in the manufacture,sale, and serv-icingof typewriters and other office equipment, conducts its operationson a Nation-widebasis.Itsmain office and national headquarters,located in New York City, are responsible for the establishment andSAs the issues raised in Case No. 18-RD-74 will, in accordance with our decision herein,necessarily be resolved in the election directed in Case No. 18-RM-112, we shalldismissthe petition in Case No. 18-RD-74.RoseCity Tours, Incorporated, 92NLRB 1254;AtlasCork Works, Inc , 88NLRB 5743A. d M. Karagheusian, Inc.,100 NLRB 917. UNDERWOOD CORPORATION27issuanceof all policies and procedures, including labor relations poli-cies,which are administered throughout the country.For adminis-trative purposes, however, the Employer's operations are divided intoa seriesof geographical districts, which, in turn, are subdivided intoregionsand branches.The Employer's Minneapolis and St. Pauloffices,with which we are concerned herein, are located in the westerndistrict,which is headed by a district manager, whose headquartersare in Chicago, Illinois.The western district, which covers approxi-mately 10 midwestern States,4 contains 11 regions, each headed by aregional manager and each comprised of one or more branch offices.The Employer's Minneapolis region, which covers Minnesota, NorthDakota, and parts of South Dakota, Wisconsin, and Iowa, contains, inaddition to approximately 27 or 28 exclusivesalesand serviceagencies,a3 branch offices, located at Minneapolis, Minnesota; St.Paul, Minnesota;and La Crosse, Wisconsin.The Minneapolis office,which serves as headquarters for the Minneapolis region, operates asboth a regional and a branch office and is headed by a regional andbranch manager rather than by a branch manager.However, apartfrom the fact that the manager and service manager of the Minneapolisofficesupervise the administration of the branch offices and salesagencieswithin the region, the operations of the Minneapolis office areidentical with those in the Employer's other branch offices.Thus,each branch office is headed by a branch manager and a branch serv-ice manager,who have authority to hire and discharge the employeesin their respective branches and, within the limits of the over-all pol-icies established by the Employer's New York City headquarters,and subject to the general supervision of the regional manager andregional service manager, are responsible for the operation of theirrespective branches.6Moreover, the mechanical service employees inall the branch offices have similar duties, skills, and working condi-tions, and those employed in the Minneapolis and St. Paul branchesreceive identical rates of pay.Although each branch office is operatedindependently of the other branches in the region, each having its owndistinct territory, separatesalesand service quotas, and separate book-keeping, and interchange of employees among branches is not com-mon, in emergencies employees are transferred from one branch toanother on a temporary basis.In view of the physical proximity of4 Included in this district are Ohio, Iowa, Michigan, Indiana, Missouri, Wisconsin,Minne-sota, Nebraska,North Dakota,and South Dakota.6 These agencies operate under their own names and are independently owned.Theyare, however,subject to the supervision of the Employer's regional manager.6 The branch service managers,who are responsible for the operation of the servicedepartments in the branch offices, supervise and have authority to hire and discharge themechanical service employees involved herein.There are also service managers at theregional and district levels,who administer the policies and procedures established by thegeneral service department of the Employer'sNew York office. 28DECISIONSOF NATIONALLABOR RELATIONS BOARDthe Employer's Minneapolis and St. Paul branches, which are onlyabout 10 miles apart, and the Employer's policy of securing employeesfor temporary details from the nearest branch, interchange of em-ployees between the Minneapolis and St. Paul branches occurs morefrequently than between either of these branches and the La Crossebranch, which is approximately 150 miles away.Similarly, becauseof the slight distance between the Minneapolis and St. Paul branchesand the fact that they cover contiguous territories, there is more per-sonal contact between the employees of these offices than ordinarilyexists among employees of different branches.As set forth above, in February 1947 the Union was certified as thebargaining representative of the mechanical service employees in boththe Minneapolis and St. Paul branch offices and, since May 1, 1947, theEmployer and the Union have entered into a series of contracts cover-ing the employees in this two-branch unit.Although all labor rela-tions policies are formulated in the Employer's New York City officeand all collective bargaining agreements must be approved by thehome office, bargaining negotiations between the Employer and theUnion have always been conducted on a local level and on the basisof a two-branch unit.Thus, all contracts have been signed by theMinneapolis regional and branch manager, on behalf of the Employer,and by employee representatives from both the Minneapolis and St.Paul branches, on behalf of the Union, and employees from both theMinneapolis and St. Paul offices have participated in all contractnegotiations.As the Employer asserts, there are certain factors, such as thedegree of local autonomy which the branch offices exercise and theinfrequent interchange of service employees between branches, whichpoint toward the appropriateness of separate branch units; and, in theabsence of any bargaining history affecting the employees involvedherein, separate units of the service employees employed at the Min-neapolis and St. Paul branches might well be appropriate.However,the bargaining history between the Employer and the Union has estab-lished a fixed pattern of bargaining on the basis of a two-branch unit,including employees of both the Minneapolis and St. Paul offices.Although this bargaining pattern does not correspond to any admin-istrative sector of the Employer's operations' and ordinarily theBoard seeks to establish a unit pattern which does conform to theEmployer's organizational structure, the Board is reluctant to disturba pattern of bargaining which has been established, with the consentof the Employer and without regard for administrative lines, over a7As pointed out above,there are three branch offices located in the Minneapolis region.The mechanical service employees of the La Crosse branch, however, have never beenincluded in the bargaining unit. UNDERWOOD CORPORATION295-year period."Accordingly, in view of the similar skills, duties, andworking conditions of the mechanical service employees in both theMinneapolis and St. Paul branches, the geographical proximity ofthese two branches, and particularly in view of the 5-year bargaininghistory on a two-branch basis, we reject the primary unit contentionof the Employer and find that a single unit of mechanical serviceemployees employed at the Minneapolis and St. Paul branches isappropriate.9We find that all mechanical service employees employed at the Em-ployer'sMinneapolis,Minnesota, and St. Paul, Minnesota, branchoffices,excluding dispatchers, shipping clerks, secretaries, and allother office and clerical employees, branch service managers, the fore-man of the Minneapolis branch service department, and all othersupervisors as defined in the Act, constitute a unit appropriate for thepurposes of collective bargaining within the meaning of Section 9 (b)of the Act ioOrderIT ISHEREBYORDERED that the petition in Case No. 18-RD-74 be,and it hereby is, dismissed.[Text of Direction of Election omitted from publication in thisvolume.]8 The Great Atlantic & Pacific Tea Company,98 NLRB 355. See H. A.Satin & Company,Inc.,97 NLRB 1001.Apparently,bargaining with respect to the mechanical serviceemployees in the Employer'sother offices throughout the country has not proceededaccording to any fixed pattern and has not necessarily conformed to the Employer'sorganizational structure.Thus, in the Employer'sPittsburgh,Pennsylvania, region,which is part of the eastern district,mechanical service employees in the Pittsburghregional branch office and in the Johnstown,Pennsylvania,branch office are included ina single two-branch unit,while those employed in the three other branches located inthat region are not represented by any union.In the Employer'sBoston,Massachusetts,region and Philadelphia,Pennsylvania,region,both located in the eastern district, andin the St. Louis,Missouri,region,which is a part of the western district,there has beensome bargaining on the basis of single-branch units.In the Employer's New York districtand Pacific district,bargaining has been conducted on a district-wide basis.Cf.UnderwoodCorporation(Pacific District),99 NLRB 416, where the Board found appropriate a district-wide unit of the Employer's service employees primarily because the 10-year bargaininghistory established a fixed pattern of bargaining on a district-wide basis.Moreover,apparently there is no established bargaining pattern in the industry.Arepresentative of the Union testified,however, that,in the Minneapolis-St.Paul area, theUnion has entered into contracts with three other manufacturers of office equipment, RoyalTypewriter Company, L. C. Smith,and Thomas A. Edison Corporation,Ediphone SalesDivision, which maintain offices in both Minneapolis and St. Paul;and that these threecontracts,entered into after consent elections,include the mechanical service employees ofthese respective companies in single two-branch units.9 Lever Brothers Company,97 NLRB 1240;The Reliance Electric&Engineering Company,98 NLRB 488.10 The parties stipulated as to the composition of this unit.